                                                                   ~-ILED IN O.i
                                                                   ,Afi! ,  :\~-
                                                                                         COkR4 . ·.·
                                                                                       p j
                                                                   BY.      :.....:..::     , .    , '
                                            IN THE            fl i; ~ .   ClEM· .
                                 UNITED STATES DISTRICT COURI ('t'f=V DIVISION: W.O. of V
                                           FOR THE
                                 WESTERN DISTRICT OF VIRGINIA
                                      DA VILLE DIVISION

      UNITED STATES OF AMERICA                  )
                                                )
           v.                                   )       Criminal No.: 4:18-cr-00011
                                                )
      LAQUANTETARVARESADAMS                     )
         a/k/a " Spazz"                         )

                                      STATEMENT OF FACTS

           The parties stipulate that the allegations contained in the First Superseding Indictment
   and the following facts are true and correct Defendant LAQUANTE TARVARES ADAMS
   acknowledges that had this matter gone to trial , the United States would have proven each of
   these facts beyond a reasonable doubt

           At all times relevant to the First Superseding Indictment, LAQUANTE TARVARES
   ADAMS , a!k/a "Spazz," was a member of the criminal organization the Rollin 60s Crips
   ("Rollin 60s"), which is a street gang. During this relevant time period, the Rollin 60s have
   engaged in criminal activity including, but not limited, to murder and attempted murder, assault
   resulting in bodily injury, assault with a dangerous weapon, robbery, obstruction of justice, drug
   trafficking, trafficking in firearms, and conspiracy to commit those crimes.

           The Rollin 60s, including its leadership, membership, and associates, constitutes an
   "enterprise" as defined by Title 18, United States Code, Section 1961(4), that is, a group of
   individuals associated-in-fact The enterprise constitutes an ongoing organization whose
   members function as a continuing unit for a common purpose of achieving the objectives of the
   enterprise. This enterprise has engaged in, and its activities have affected, interstate and foreign
   commerce.

          The purposes ofthe enterprise, of which ADAMS was a member, include: promoting and
  enhancing the enterprise; enriching its members and associates through, among other things, acts
  of violence, including murder, trafficking in firearms, and trafficking in controlled substances;
  the enforcement of discipline among the members ; providing assistance to members of the
  enterprise who committed crimes for and on behalf of the enterprise; and thwarting efforts of law
  enforcement to apprehend enterprise members.




   Defendant 's Initials :

                                               Page 1 of8


Case 4:18-cr-00011-MFU-RSB Document 380 Filed 03/26/19 Page 1 of 8 Pageid#: 1328
           At all relevant times, ADAMS was a member of the Rollin 60s. ADAMS was involved in
   murder, attempted murders, and gun and drug trafficking, all of which were committed on behalf
   of the enterprise.

           From within or about sometime in 2015 , in the Western District of Virginia and
   elsewhere, ADAMS and others, being persons employed by and associated with the Rollin 60s,
   an enterprise which was engaged in, and the activities of which affected interstate and foreign
   commerce, knowingly and intentionally did combine, conspire, confederate and agree with each
   other, and with persons known and unknown, to violate Title 18, United States Code, Section
   1962(c), that is, to conduct and participate, directly and indirectly, in the conduct ofthe affairs of
   the enterprise through a pattern of racketeering activity, as that term is defined by Title 18,
   United States Code, Sections 1961(1) and 1961(5), consisting of multiple acts involving:

                   a.       Murder, chargeable under Virginia Code, Sections 18.2-32,
                            18.2-22, 18.2-26 and 18.2-18 and the common law ofVirginia;

                   b.       Robbery, chargeable under Virginia Code, Sections 18.2-58,
                            18.2-22, 18.2-26 and 18.2-18 and the common law ofVirginia;

           and multiple acts indictable under:

                   c.       18 U.S.C. § 1512 (Tampering with a witness, victim, or an
                            informant);

           and multiple offenses involving:

                   d.       Trafficking in controlled substances in violation of 21 U.S.C. §§
                            841 and 846.

          In furtherance of the conspiracy and to achieve its objectives, ADAMS performed and
   caused to be performed certain racketeering activity in the Western District of Virginia and
   elsewhere. The racketeering activity performed by ADAMS included, but are not limited to:

           A.      Formation of the Rollin 60s Crips

          At some point in late 2015, before the shooting of Robert "Jay" Kennedy, Marcus Davis
  (a/k/a "Sticcs") began recruiting individuals to join the Rollin 60s Crips street gang. Davis had
  become a member of the gang while incarcerated, and persuaded others to join the gang by
  talking about loyalty and protection. Individuals joined the gang by being "beat-in" for sixty
  seconds, although ADAMS was beat-in for only twenty seconds in consideration for his injuries
  from a prior shooting. The beat-ins occurred in Danville, Virginia, which is located in the
  Western District of Virginia. Over the next few months, the following individuals, and others,
  joined the Rollin 60s:
   Defendant 's Initials:   L.A.
                                                 Page 2 of8


Case 4:18-cr-00011-MFU-RSB Document 380 Filed 03/26/19 Page 2 of 8 Pageid#: 1329
          Deshaun Trent (a!k/a "Six" or "DaDa")
          Phillip Miles (a!k/a "R")
          Shabba Chandler (a!k/a "Trill")
          Matthew Ferguson (a!k/a "MC")
          Kevin Trent, Jr. (a!k/a "Bad Ass" or "Gates")
          Kanas Trent (a!k/a "LA")
          Stevie Johnson (a!k/a "No Good")

          Davis was the "Big Homie" and leader of the Rollin 60s.

          B.       Conspiracy to Commit Murder - Retaliation for Jalen Terry

          Many members of the Rollin 60s were from the "800" neighborhood in Danville, Virginia
   or claimed allegiance with that neighborhood through blood relationships and friendships .
   Because many members of the Mill a Bloods street gang were also from the "800" neighborhood,
   the Rollin 60s Crips and Milia Bloods street gangs got along with each other and sometimes
   worked together to commit crimes. One such occasion was the retaliation for a fight between
   Jalen Terry (a!k/a "Fats") and Caseem Thompson.

           In the spring of 2016, Terry and Thompson fought in the 600 neighborhood. The 600
   neighborhood is territory associated with the Billys Bloods street gang, a set of the Nine-Trey
   Bloods. Although ADAMS was not present, he heard about the fight later from others, who
   told him that Terry was disrespected when some members of the Billys Bloods pulled guns on
   Terry during or after the fight. Later, members of the Rollin 60s and Milia Bloods met at
   Terry' s home on Berryman Avenue in Danville, including the following gang members and
   associates from the Rollin 60s:

          Marcus Davis (a!k/a "Sticcs")
          Phillip Miles (a!k/a "R")
          Shabba Chandler (a!k/a "Trill")
          Deshaun Trent (a!k/a "Six" or "DaDa")
          Kevin Trent, Jr. (a!k/a "Bad Ass" or "Gates")
          Ashley Ross

   In addition, the group included the following members and associates of the Milia Bloods street
   gang:

          Tredarius Keene (a!k/a "Bubba")
          Jalen Terry (a!k/a "Fats")
          Jay Terry (a!k/a "Jay")
          Demetrius Staten (a!k/a "Truck")
          Antonio Miller (a!k/a "Little Boss")
   Defendant 's Initials:   L A.
                                             Page 3 of 8


Case 4:18-cr-00011-MFU-RSB Document 380 Filed 03/26/19 Page 3 of 8 Pageid#: 1330
           Wydarius Brandon (a/k/a "Gleesh")

  There were also other gang members and associates present. Davis led the group. The group
  planned to drive multiple cars through the 600 neighborhood and shoot and kill any Billys
  Bloods gang members that they saw. Ashley Ross drove her gold 4-door SUV, and Deshaun
  Trent drove Miles ' s black Impala.' Two other women drove the other two vehicles used in the
  incident. All of the men were armed. Keene carried a .223 caliber semi-automatic rifle that
  was later seized by police.

           ADAMS rode in the black Impala with Deshaun Trent, Brandon, and two juveniles. All
   four vehicles drove together to Chatelaine and Garland Avenues, where individuals in this group
   shot at a number of African-American males running through a wooded area between houses. It
   is unknown whether the group African-American males were members of the Billys.

           After the shooting, the group returned to Terry' s house, where everyone was talking and
   hanging out. About an hour later, a group of suspected Billys Bloods gang members fired on
   the Rollin 60s and Milia Bloods. Some Rollin 60s returns fired while others ran. When the
   police started arriving, ADAMS , Terry, Miles, Ross, and a juvenile ran into Terry' s house.

           These incidents occurred in Danville, Virginia.

           C.       Conspiracy to Commit Murder and Murder of Christopher Motley

           During 2016, the rivalry and tensions between the Rollin 60s and the Billys Bloods
   escalated. During this time, members of the Milia Bloods street gang and the Rollin 60s Crips
   street gang "tied the flag" in order to facilitate their criminal activities in the Danville, Virginia
   area at the expense of the rival Bloods gang, the Billys. On or about August 20, 2016, ADAMS
   conspired with members of his own gang and members of the Milia Bloods to kill the leader of
   the Billys, Stevie Wallace (a/k/a "Peteroll"), as well as other members of the Billys, including
   Raheem Walters (a/k/a "Heem") and Tyliek Conway (a/k/a "Smooth").

           Specifically, on or about August 20, 2016, members of the Milia Bloods gang and Rollin
   60s Crips gang agreed to and met at the residence of Marcus Davis ' s (a/k/a "Sticcs") mother on
   Forestlawn Drive in Danville, Virginia. At the meeting, Milla Bloods gang members were
   present, including the following individuals, a juvenile, and others:

           DaShawn Anthony (a/k/a "Shon Don" or "Stunna")
           Javontay Holland (a/k/a "Tay")
           Jermay Smith (a/k/a "Little Trill")
           Tredarius Keene (a/k/a "Bubba")
           Demetrius Staten (a/k/a "Truck")


   I Although the black Impala was used by Miles, it was reg istered to Ross.
   Defendant 's Initials :    L A.
                                                      Page 4 of8


Case 4:18-cr-00011-MFU-RSB Document 380 Filed 03/26/19 Page 4 of 8 Pageid#: 1331
          Jalen Terry (alk/a "Fats")
          Tanasia Coleman

   Also at the meeting, Rollin 60s Crips gang members were present, including the following
   individuals and others:

          Marcus Davis (alk/a "Sticcs")
          Stevie Johnson, Jr. (alk/a "No Good")
          Matthew Ferguson (alk/a "MC")
          Phillip Miles (alk/a "R")
          Deshaun Trent (alk/a "DaDa" or "Six")
          Kanas Trent (alk/a "LA")
          Shabba Chandler (alk/a "Trill")
          Kevin Trent, Jr. (alk/a "Bad Ass" or "Gates")

   At the meeting, Davis told the group that there was a "greenlight" on the Billys, which meant that
   the Rollin 60s were required to shoot and kill Billys gang members. Davis also ordered the
   group to "chill out" on social media, because it was being monitored by law enforcement.
   DaShawn Anthony (alk/a "Shon Don"), who was the Big Homie of the Milia Bloods, also spoke,
   but ADAMS does not remember what he said. After the meeting, the Milia Bloods left the
   backyard, and two juveniles were beaten in to the Rollin 60s gang.

           After the meeting, ADAMS sought to obtain a firearm . ADAMS , Staten, and Coleman
   traveled to North Carolina to obtain money to purchase a firearm and then returned to a pawn
   shop in Danville to purchase the firearm . Ultimately, ADAMS did not purchase the weapon,
   believing that his prior conviction for misdemeanor marijuana possession prohibited him from
   doing so.

           That evening, or within the next couple of days, ADAMS traveled to the Southwyck
   Apartment complex, also known as North Hills Court. The apartments are located in Danville,
   Virginia. ADAMS traveled there to hang out with Deshaun Trent (alk/a "Six" or "DaDa").
   When ADAMS arrived, he went to the apartment of Ashley Ross, where he hung out with
   Deshaun Trent, Shabba Chandler (alk/a "Trill"), Phillip Miles (alk/a "R"), Jermay Smith (alk/a
   "Little Trill"), Tanasia Coleman, and Javontay Holland (alk/a "Tay"). At some point, ADAMS
   walked to Tenikqua Fuller' s apartment, where she and Taniqua Guy were hanging out, before he
   returned to Ross ' s apartment.

         At some point, DaShawn Anthony (alk/a "Shon Don") and Demetrius Staten ("Truck")
  arrived at Ross ' s apartment. Anthony was on his cellphone with Stevie Wallace (alk/a
  "Peteroll"), and they argued. At one point, Anthony put his phone on speaker, so others could
  hear Wallace talking. During this time, other individuals arrived at the apartment. The
  individuals present in the apartment created a plan to lure Wallace (and his second-in-command)
  to Southwyck Apartments, where various Rollin 60s and Milia Bloods gang members would fan
   Defendant 's Initials:   L.A.
                                              Page 5 of8


Case 4:18-cr-00011-MFU-RSB Document 380 Filed 03/26/19 Page 5 of 8 Pageid#: 1332
   out around the complex and an adjoining parking lot, armed and prepared to shoot Wallace to
   death. Though present, ADAMS was not armed with a firearm, although everyone else was
   armed.

          During this planning, the group discussed where individuals should stand during the
   shooting, including that at least two individuals should be in each spot. Approximately twenty
   minutes before the shooting, almost everyone left Ross ' s apartment and the lights inside the
   apartment were turned off. Anthony, Miles, ADAMS , Ross, Coleman, and another individual
   remained in the apartment, with Ross and Coleman in a back bedroom with Ross's small child.
   Miles and Anthony stood at the living room window of Ross's apartment, which looked down on
   the parking lot. Before the shooting, ADAMS heard Miles directing Montez Allen (a/k/a
   "Doc") and others on where to stand.

           At approximately 10:20 p.m. , on August 20, 2016, a van drove into the apartment
   complex. ADAMS heard the van stop and either Miles or Anthony say "he's reaching" before
   Miles or Anthony fired. Individuals began shooting from different directions. ADAMS saw
   Anthony and Miles firing repeatedly from Ross's apartment window. ADAMS believes a third
   individual, who he cannot remember, manned a rear bedroom window. Other gang members
   were located in various locations in front of and adjacent to the apartment buildings and parking
   lot, and some gang members were located near a trash dumpster in the parking lot across from
   Ross's apartment. During the shooting, ADAMS remained in Ross' s living room. When the
   shooting ended, ADAMS looked outside and saw the body of Christopher Motley laying in front
   of the apartment building across the parking lot. ADAMS also saw eight to nine individuals
   trying to get into Miles's black Impala, which was driven away by Matthew Ferguson (a/k/a
   "MC"), and some individuals running away through a nearby wooded area. ADAMS heard
   someone named "Just-o" yell that they had shot his cousin. Stevie Johnson (a/k/a "No Good")
   was talking to "Just-o."

          Christopher Motley was killed in the gunfire.

           The following Milia Bloods gang members, including a juvenile, were present and
   participated:

          DaShawn Anthony (a/k/a "Shon Don")
          Javontay Holland (a/kla "Tay")
          Jermay Smith (a/k/a "Little Trill")
          Tredarius Keene (a/kla "Bubba")
          Demetrius Staten (a/k/a "Truck")
          Montez Allen (a/k/a "Doc")

          The following Rollin 60s Crips gang members were present and participated:

           Stevie Johnson, Jr. (a/k/a "No Good")
   Defendant 's Initials:   L. A.
                                             Page 6 of 8


Case 4:18-cr-00011-MFU-RSB Document 380 Filed 03/26/19 Page 6 of 8 Pageid#: 1333
          Matthew Ferguson (a/k/a "MC")
          Phillip Miles (a/k/a "R")
          Deshaun Trent (a/k/a "DaDa" or "Six")
          Kanas Trent (a!k/a "LA")
          Kevin Trent, Jr. (a/kla "Bad Ass")
          Shabba Chandler (a/k/a "Trill")

        After the murder, Keene ran back into Ross ' s apartment, where he and Ashley Ross picked
   up shell casings and cleaned the apartment. Keene wiped down part of a wall to remove gun
   powder residue. Coleman was in the back of the apartment. A few days later, at their apartment
   on Parker Road, Deshaun Trent and Miles told ADAMS that Staten and Anthony had taken
   several "dirty" firearms to Washington, D.C., to sell.

        D.       Conspiracy to Commit Murder - Shooting ofTyliek Conway

          A few days after the murder of Christopher Motley at North Hills Court, Phillip Miles
  (a/k/a "R"), Kevin Trent, Jr. (a/k/a "Bad Ass" or "Gates"), Dashaun Trent (a/kla "Six" or
  "DaDa"), ADAMS , and another individual were riding in Miles ' s black Chevy Impala on
  Jefferson Street in Danville, Virginia. Miles was driving the vehicle, the unknown individual
  was in the front seat, Kevin Trent was in the back seat behind the driver, ADAMS was in the
  middle of the backseat, and Dashaun Trent was in the back seat behind the front passenger.
  Miles made a statement, and all individuals in the vehicle looked over and saw Tyliek Conway
  (a/kla "Smooth") and "Youngun," both of whom are Billys Bloods, walk out of the JiffyMart.
  The JiffyMart and Jefferson Street are in the "800" neighborhood, which is Rollin 60s territory.

        In response, Kevin Trent jumped out of the vehicle and began firing a pistol. Dashaun
  Trent opened his door and began firing a pistol before he, too, jumped out of the vehicle and
  continued firing . Kevin Trent ran toward "Smooth" and "Youngun" while firing his pistol
  before running away. Dashaun Trent got back in the vehicle before Miles drove the vehicle
  away to Cabell Street, where the group hid from the police. ADAMS did not have a firearm and
  did not see Miles or the front passenger fire a weapon. At the time of the shooting, ADAMS ,
  Kevin Trent, Dashaun Trent, and Miles were Rollin 60s and had been directed by Marcus Davis
  (a/kla "Sticcs") to shoot and kill Billys Bloods on sight.

        E.       Conspiracy to Distribute Controlled Substances

          During and in furtherance of the conspiracy, ADAMS conspired with others to distribute,
  and did in fact distribute, marijuana on behalf of the racketeering enterprise. At different times,
  Phillip Miles (a/kla "R") and Jalen Terry (a/k/a "Fats") supplied ADAMS with marijuana to sell.




  Defendant 's Initials:   L. A .
                                             Page 7 of8


Case 4:18-cr-00011-MFU-RSB Document 380 Filed 03/26/19 Page 7 of 8 Pageid#: 1334
           Each of the acts set forth in paragraphs A, B, C, D, and E above furthered the goals and
   objectives of the enterprise by enriching ADAMS and its members, and enhancing the status of
   ADAMS and others within the organization.

           The actions taken by ADAMS as described above were taken willfully, knowingly, and
   with the specific intent to violate the law. ADAMS did not take those actions by accident,
   mistake, or with the belief that they did not vio late the law. ADAMS acknowledges that the
   purpose of the foregoing statement of facts is to provide an independent factual basis for his
   guilty plea. It does not necessarily identify all of the persons with whom the defendant might
   have engaged in illegal activity.




                                                      ~eather L. Carlton
                                                      Ronald M. Huber
                                                      Assistant United States Attorneys

                                                      Michael J. Newman
                                                      Special Assistant United States Attorney


           After consulting with my attorney and pursuant to the plea agreement entered into this
   day, I stipulate that the above Statement of Facts is true and accurate, and that had the matter
   proceeded to trial , the United States would have proved the same beyond a reasonable doubt.


                                                      ~~~
                                                      LAQUANTETARVARESADAMS

          I am LAQUANTE TARVARES ADAMS ' s attorney.
   Statement of Facts with him. To my knowledge, his decisio t
   informed and voluntary one.




   Defendant 's Initials:   L.A.
                                             Page 8 of 8


Case 4:18-cr-00011-MFU-RSB Document 380 Filed 03/26/19 Page 8 of 8 Pageid#: 1335
